DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 7, “the classifier” lacks antecedent basis.  Additionally, in claims 8 and 19, the step of “applying one or more classifiers” is vague and unclear as to whether the classifiers are just categorizing the movement or filtering the neural activity.  Further clarification is required.
Claims 8-9 are rejected under the same rationale as being dependent upon claim 7 and its limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Linderman et al. (US 2012/0172682; hereinafter “Linderman”) in view of Liu (US 2012/0022347; hereinafter “Liu”).
Regarding claims 1 and 23, Linderman discloses an electromyography device comprising: a wearable electrodes garment including electrodes disposed to contact skin when the wearable electrodes garment is worn (e.g. ¶¶ 7); an electronic controller operatively connected with the electrodes (e.g. ¶¶ 128) and programmed to perform a method including: receiving surface electromyography (EMG) signals via the electrodes (e.g. ¶¶ 82-84); and at least generating a performance report based on at least a comparison of the EMG data and expected EMG data for a known intended movement (e.g. ¶¶ 158-162, etc. – handwriting).
Linderman discusses analyzing the EMG signal – and specifically the bioelectricity patterns and action potentials generated by the neurons (e.g. ¶¶ 47, 68 139-141, etc.); however, Linderman fails to expressly disclose extracting one or more motor unit (MU) action potentials from the surface EMG signals, wherein each MU comprises a motor neuron and skeletal muscle fibers innervated by that motor neuron and each MU action potential comprises the electrical signal carried by the motor neuron of the corresponding MU.  In the same field of endeavor, Liu discloses extracting motor unit action potentials via decomposition of the EMG signal in order to provide more detailed information about the anatomy and health of the muscle fibers and details regarding specific inter-pulse intervals, neuronal firing rate and synchronization characteristics (e.g. ¶¶ 59).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the decomposition strategy as taught by Liu to the device of Linderman, in order to improve the device by allowing a more detailed analysis of the patient’s neuronal and muscle connections.
Regarding claims 10 and 14, Linderman discloses the claim limitations as disclosed above with respect to claim 1 and further discusses at length the application of functional electrical stimulation such as hand grasp (e.g. ¶¶ 156); however, it is unclear whether Linderman discloses delivering functional electrical stimulation effective to implement the intended movement via the electrodes of the wearable electrodes garment as claimed.  In the same field of endeavor, Liu discloses applying functional electrical stimulation with the same electrodes used for sensing (e.g. ¶¶ 40, 56, 69, etc.) in order to increase or improve muscle tension.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the functional electrical stimulation as taught by Liu into the device of Linderman in order to improve the patient’s muscle tension during handwriting. 
Regarding claim 2, Linderman fails to expressly disclose performing a convolutional kernel compensation (CKC) decomposition on the surface EMG signals to generate the one or more MU activation potentials.  CKC is a known decomposition method in the field.  As noted by the applicant at ¶¶ 17 of the published application, Holobar discloses the use of this specific type of CKC decomposition in order to effective extract MU action potentials.  Accordingly, it would have been obvious to apply the known method of decomposition as taught by Holobar into the device of Linderman in view of Liu, in order improve the extraction of the MU action potentials.
Regarding claims 3-4 and 15-16, Linderman fails to expressly disclose further computing one or more features of each MU action potential. In the same field of endeavor, Liu discloses extracting motor unit action potentials via decomposition of the EMG signal in order to provide more detailed information about the anatomy and health of the muscle fibers and details regarding specific inter-pulse intervals, neuronal firing rate and synchronization characteristics (e.g. ¶¶ 59).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the decomposition strategy as taught by Liu to the device of Linderman, in order to improve the device by allowing a more detailed analysis of the patient’s neuronal and muscle connections for features including interpulse interval variability.
Regarding claim 6, Linderman discloses the method further includes identifying at least one region of high neural activity based on the surface EMG signals, wherein the intended movement is identified based on the at least one region of high neural activity and the features representing the one or more extracted MU action potentials (e.g. ¶¶ 42, 55-57, etc.)
Regarding claim 7 and 18, Linderman discloses the classifier is applied to features including at least one or more principal components of the surface EMG signals extracted by principal component analysis (PCA) (e.g. ¶¶ 55)
Regarding claim 8-9 and 19-20, Linderman fails to expressly disclose the identifying of the intended movement includes applying one or more classifiers specific to the identified at least one region of high neural activity to the features including at least a number of MU activation potentials and discharges rates for the MU activation potentials to identify the intended movement (e.g. ¶¶ 63, 133-138).  In the same field of endeavor, Liu discloses extracting motor unit action potentials via decomposition of the EMG signal in order to provide more detailed information about the anatomy and health of the muscle fibers and details including MU activation potentials and discharges rates (e.g. ¶¶ 59).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the decomposition strategy as taught by Liu to the device of Linderman, in order to improve the device by allowing a more detailed analysis of the patient’s neuronal and muscle connections.
Regarding claim 11, Linderman discloses the method includes (ii) generating a patient performance report based at least on a comparison of features representing the one or more extracted MU action potentials and features representing expected and/or baseline MU action potentials for a known intended movement (e.g. ¶¶ 158-162, etc. – handwriting).
Regarding claims 12 and 21, Linderman fails to expressly disclose the wearable electrodes garment includes at least 50 electrodes disposed to contact skin when the wearable electrodes garment is worn. The examiner notes, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to employ a garment having at least 50 electrodes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Linderman discloses the wearable electrodes garment is a wearable electrodes sleeve (e.g. ¶¶ 86).
Regarding claim 22, Linderman discloses the therapeutic device does not include a brain-computer interface (e.g. Figs 7A-B).
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792